Citation Nr: 1720315	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-46 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a sleep disability to include obstructive sleep apnea.  

2.  Whether A., is entitled to recognition as a helpless child of the Veteran who was permanently incapable of self-support prior to attaining the age of 18.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Paul, Minnesota, Regional Office of the Department of Veterans Affairs (VA) which determined that A., the Veteran's son, may not be recognized as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  In February 2011, the RO denied service connection for obstructive sleep apnea.  In October 2011, the Board remanded the issue of whether A., may be recognized as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 to the RO for additional development of the record.  

The Veteran appeared at an April 2013 hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript is of record.  In August 2014, the Board remanded the claims to the Agency of Original Jurisdiction for additional development of the record.  

In March 2016, the Veteran was informed that the Veterans Law Judge who had conducted the April 2013 Board hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In April 2016, the Veteran indicated that he did not want an additional hearing.

In May 2016, the Board determined that A., may not be recognized as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 and remanded the issue of service connection for obstructive sleep apnea to the AOJ for additional development of the record.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In December 2016, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the May 2016 Board decision which determined that A., may not be recognized as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18; and remanded that issue to the Board for additional action.  


REMAND

A March 2011 written statement from B. J. F., stated that the Veteran lived with her and her husband in 1967 during active service.  She recalled that he had "a very bad snoring problem at that time" and "woke me up many nights because he was so loud."  

The report of a June 2011 VA sleep disability examination states that the Veteran was diagnosed with sleep apnea.  The examiner concluded that sleep apnea was less likely than not caused by or a result of snoring while in service.  The examiner clarified that snoring alone does not prove sleep apnea.  The examiner opined that if there were witnessed apneic events, that would be more likely, but that the examiner found no evidence of those.

A March 2013 written statement from the Veteran's former spouse states that she married the Veteran in the late 1960s.  She recalled that when the Veteran "went to bed for the night and fell asleep, he would start out breathing loud and deeply, then, his breathing would turn into snoring and at times he would stop breathing all together,"  

The report of a November 2014 VA sleep disability evaluation states that diagnosed obstructive sleep apnea was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner states that the Veteran reported snoring during active duty, but snoring does not constitute a diagnosis of obstructive sleep apnea.  The examiner states that the Veteran did not discuss disabling fatigue due to sleep disturbance during active duty and had no diagnosis or evaluation for a sleep disorder.  His wife later reported pauses in breathing.  The examiner states that the spouse is able to report snoring, but is not competent to diagnose OSA.  The examiner opined that the Veteran's significant weight gain and his chronic smoking were the more likely cause of sleep apnea.  The examiner noted that the available information was insufficient to find that the Veteran's sleep apnea was caused by or the result of or chronically aggravated by activities of service or the snoring which he had at that time.  The VA physician made no findings as to the Veteran's reported in-service episodes or breathing interruption during sleep and did not otherwise address the June 2015 VA examination report which found that there may be a relationship between the diagnosed sleep apnea and active service if there were witnessed apneic events.

In its May 2016 Remand instructions, the Board requested that the Veteran be schedule for a VA sleep examination and directed that the examiner was to opine as to whether the Veteran s ex-wife's report of pauses in breathing during service reflected an apneic event and to explain whether there ass any medical reason to accept or reject the ex-wife and former neighbor (who is a sleep specialist) descriptions as demonstrating the onset of sleep apnea during active service from October 1965 to February 1970.  

The Veteran was provided the requested VA sleep examination in June 2016.  The examiner concluded that it was less likely than not that sleep apnea was incurred or caused by service.  The VA physician's assistant commented that pauses in breathing could certainly be the description of apneic event, but that "one apneic event does not the diagnosis of sleep apnea make.  The examiner stated that "medical reason to reject the ex-wife and former neighbor's account include: sleep apnea can be obstructive or central, so even if this existed, no guarantee was obstructive in nature;" and "sleep apnea is diagnosed with sleep study and is positive if five hypopneas during the night."  The examiner did not specifically conclude whether or not the Veteran's reported multiple in-service breathing abnormalities constituted apneic episodes and if so, whether they were the initial manifestations of the currently diagnosed obstructive sleep apnea.  

A September 2016 addendum to the June 2016 VA sleep disability evaluation clarifies that "I would not reject the ex-wife and neighbor's account, but would say this makes it necessary for sleep study."  

A March 2017 addendum to the June 2016 VA sleep disability evaluation clarifies that the diagnosed obstructive sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner commented that, "the most important risk factors for OSA are advancing age, (Jennum & Riha, 2009), male gender, obesity, smoking, and craniofacial or upper airway soft tissue abnormalities, (Young, Skatrud & Peppard, 2004)."  The examiner found that the Veteran had all of the risk factors at the time of diagnosis in 2006 which were conspicuously absent in 1970 at separation from active service.  Therefore, the examiner opined that the Veteran's OSA was caused by an interceding intervening event related to his obesity, tobacco use disorder, increased age, and male gender which were not related to active service and not caused or aggravated by service-connected disabilities.  The VA physician did not address whether the Veteran's reported multiple in-service breathing abnormalities constituted apneic episodes and if so, whether they were the initial manifestations of the currently diagnosed obstructive sleep apnea.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA obtain an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Because of the cited deficiencies in multiple VA sleep evaluations and addenda, the Board finds that further VA sleep disability evaluation is required to adequately address the issues raised by the instant appeal and to comply with the Board's May 2016 Remand instructions.  

The Parties to the Joint Motion for Partial Remand agreed that appropriate action to request all identified and available evidence as to the issue of whether A., is entitled to recognition as a helpless child of the Veteran who was permanently incapable of self-support prior to attaining the age of 18, including A.'s psychiatric hospitalization records and school records, had not been undertaken.  The Board has no discretion and must remand this appeal for compliance with the Court's Order granting the Joint Motion for Partial Remand.  Stegall v. West, 11 Vet. App. 268 (1998); Forcier v. Nicholson, 19 Vet. App. 414 (2006); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In its August 2014 Remand instructions, the Board requested that the claims record be referred "to a physician with expertise regarding Klinefelter's syndrome" to provide an opinion as to whether A. was permanently incapable of self-support prior to attaining the age of 18.  The case was referred to a staff physician whose listed medical specialty is family medicine.  The resulting November 2014 VA evaluation does not demonstrate that the examiner had any expertise regarding Klinefelter's syndrome.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the A.'s legal guardian and request that the guardian provide information as to A.'s school attendance and psychiatric hospitalizations prior to the age of 18.  Upon receipt of the requested information and the appropriate releases, contact any identified health care providers and schools and request that they forward copies of all available records pertaining to treatment or evaluation of A. prior to the age of 18, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Schedule the Veteran for a VA examination with a medical doctor to assist in determining the nature and etiology of diagnosed obstructive sleep apnea.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all sleep apnea disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any sleep apnea disability had its onset during active service or is related to any incident of service?  The examiner should discuss all relevant lay evidence of record regarding in-service symptoms including whether the Veteran experienced apneic episodes during active service.  The examiner should review and discuss the lay statements of record regarding the Veteran's breathing patterns while sleeping during service in providing the opinion.

3.  Refer the record to VA medical doctor with expertise in treating Klinefelter's syndrome.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that Klinefelter's syndrome or any other disability made A., permanently incapable of self-support prior to the age of 18.  The examiner should cite to evidence of record to support the opinion.

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for  response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

